DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicants’ amendments and arguments in the reply filed on May 04, 2022 are acknowledged and have been fully considered. Claims 1-15 and 17-22 are pending.  Claims 1-15 and 17-21 are under consideration in the instant office action. Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 16 is canceled. Applicant amended instant claims 1 and 18 by incorporating a limitation reciting “and less than about 2% by weight of fatty substances comprising vegetable or plant oils”. Applicants’ claim amendments and arguments did not overcome the rejections under 35 USC 103 for reasons set forth in the previous office action and herein below. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-21 remain rejected under 35 U.S.C. 103 as being unpatentable over LEBRE-LEMONNIER (FR 2992198, Derwent abstract and machine translation are provided, published on December 27, 2013) and Chanchani (US Patent No. 6503944).
Note: The claims are examined only with respect to the elected species limiting dimethicone crosspolymer as a specific emulsifier, Acrylate Copolymer as a specific film former, titanium dioxide, zinc oxide, or a mixture thereof as the specific mineral UV filtering agent, 5 cst dimethicone as a specific first silicone, dimethicone as a specific second silicone.
Applicant Claims
Applicants claim an anhydrous mineral sunscreen cosmetic composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
LEBRE-LEMONNIER teach anhydrous cosmetic composition comprises at least 15 wt.% of pigments, and a mixture of two distinct linear volatile oils and at least hydrophobic aerogel silica particles. The anhydrous cosmetic composition is useful for making up skin, preferably for covering the skin without marking the visible and/or tactile irregularities of the skin (claimed), where the visible and/or tactile irregularities are pores. The anhydrous cosmetic composition is useful for making up skin, preferably for covering the skin without marking the visible and/or tactile irregularities of the skin (claimed), where the visible and/or tactile irregularities are pores. Typical composition comprised of: 0.5 wt.% of silica silylate; 0.2 wt.% acrylate copolymer; 15 wt.% of hydrophobically treated titanium dioxide and iron oxide; 60 wt.% of dimethicone and dimethicone crosspolymer blend; and 24.3 wt.% of mixture of n-undecane:n-tridecane in which n-undecane is predominant in the mixture (Derwent translations). LEBRE-LEMONNIER teach in example 1 as follows:

    PNG
    media_image1.png
    73
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    565
    media_image2.png
    Greyscale

As linear volatile silicone oils, mention may be made in particular of those having a viscosity of less than or equal to 8 centistokes (cSt) (8 x 10'6 m2 / s), and having, in particular, from 2 to 10 silicon atoms, and in in particular, from 2 to 7 silicon atoms, these silicones optionally comprising alkyl or alkoxy groups having from 1 to 10 carbon atoms. As volatile silicone oil which can be used in the invention, there may be mentioned, in particular, dimethicones of viscosity 5 and 6 cSt, heptamethyl hexyltrisiloxane, heptamethyloctyl trisiloxane, hexamethyl disiloxane, octamethyl trisiloxane, decamethyl tetrasiloxane, dodecamethyl pentasiloxane, and mixtures thereof. Compound (A2) is advantageously a diorganopolysiloxane having at least two lower alkenyl groups (for example C2-C4); the lower alkenyl group can be selected from vinyl, allyl, and propenyl groups. These lower alkenyl groups can be located at any position of the organopolysiloxane molecule but are preferably located at the ends of the organopolysiloxane molecule. The organopolysiloxane (A2) can have a branched chain, straight chain, cyclic or network structure, but the straight chain structure is preferred. The compound (A2) can have a viscosity ranging from the liquid state to the gum state. Preferably, the compound (A2) has a viscosity of at least 100 centistokes at 25 ° C. The organopolysiloxanes (A2) may be selected from methylvinylsiloxanes, methylvinylsiloxane-dimethylsiloxane copolymers, dimethylvinylsiloxy-terminated dimethylpolysiloxanes, copolymers of dimethylsiloxane-methylphenylsiloxane-terminated dimethylpolysiloxanes, copolymers of dimethylsiloxane-diphénylsiloxaneméthylvinylsiloxane-terminated dimethylpolysiloxane, the diméthylsiloxaneméthylvinylsiloxane copolymers terminally trimethylsiloxy, the Dimethylsiloxanemethylphenylsiloxane-methylvinylsiloxane copolymers containing trimethylsiloxy endings, methyl (3,3,3-trifluoropropyl) polysiloxanes containing dimethylvinylsiloxy endings, and dimethylsiloxane-methyl (3,3,3-trifluoropropyl) siloxylsiloxane copolymers with dimethylvinylsiloxy endings. According to a particular form of the invention, the volatile silicone fatty phase of the composition is formed essentially, or even only, of dodecamethylpentasiloxane (L5). The linear volatile silicone oils may be present in the composition of the invention in a content ranging from 10 to 80% by weight, in particular from 20 to 80% by weight, and in particular from 60 to 80% by weight, relative to the weight total composition. According to a particular embodiment, the content of additional volatile silicone oils in the composition, provided in particular by the presence of silicone elastomers conveyed in a PDMS 5cst, can range from 20 to 60% by weight, in particular from 40 to 60% by weight relative to the total weight of said composition. The subject of the invention, according to a first aspect, is an anhydrous cosmetic composition for making up the skin comprising, in a physiologically acceptable medium:
(i) at least pigments in a content of at least 15% by weight, relative to the total weight of the composition,
(ii) a mixture of two or more distinct linear volatile oils, and
(iii) at least hydrophobic silica airgel particles.
LEBRE-LEMONNIER teach with regard to the incorporation of oils in the additional oils section a composition according to the invention may comprise at least one additional oil, chosen from non-linear volatile oils and non-volatile oils of hydrocarbon, silicone or fluorinated type. The oils can be of animal, vegetable, mineral or synthetic origin. LEBRE-LEMONNIER teach that according to one particular embodiment of the invention, the composition comprises less than 15% by weight, or even less than 10% by weight, or even less than 5% by weight of additional oil, in particular of additional non-volatile oil, relative to the total weight of the composition. The examiner notes that the above teaching clearly renders obvious the newly claimed limitation reciting “…and less than about 2% by weight of fatty substances comprising vegetable or plant oils”.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
 LEBRE-LEMONNIER does not specifically teach the incorporation of allantoin and the amounts and also the one or more active agents listed in claim 17. These deficiencies are cured by the teachings of Chanchani.
Chanchani teaches a new composition has been created which provide convenient solution for dry skin care needs. The composition is anhydrous and takes the form of a solid stick. The components of this product are: 5-50% of a wax; 10-80% of a hydrophobic liquid ingredient; 1-20% of a spreading agent; and optionally, 0-50% of a hydrophilic moisturizer (see abstract). Moisturizing Ingredient: In order to further enhance the moisturizing effects of the anhydrous skin care composition, the composition may further comprise a moisturizer, typically hydrophilic in nature, which penetrates the skin and aids in its ability to retain water. Non-limiting examples include polyhydric alcohols, ethoxylated and propoxylated polyols, polysaccharides, glycerine, panthenol, hexylene glycol, polyethylene glycol, propylene glycol, sorbitol and mixtures thereof. Preferably the moisturizer is glycerin. Other examples include vitamins such as tocopheryl acetate, etc.; synthetic and natural ceramides such as cetyl-PG hydroxyethyl palmitamide, etc; urea; and allantoin. The amount of hydrophilic moisturizing ingredient will be up to 50 wt. % based on the total weight of the composition, preferably from 10-50 wt. %, and more preferably from 20 to 35 wt. % (column 4, lines 34-49). This invention, due to its anhydrous nature, provides an ideal vehicle for the delivery of actives that cannot be delivered from traditional aqueous systems due to incompatibilities, for e.g., ascorbic acid (which is vitamin c) (column 5, lines 1-4).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate allantoin in the anhydrous composition of LEBRE-LEMONNIER because Chanchani teaches a new composition has been created which provide convenient solution for dry skin care needs. The composition is anhydrous and takes the form of a solid stick. The components of this product are: 5-50% of a wax; 10-80% of a hydrophobic liquid ingredient; 1-20% of a spreading agent; and optionally, 0-50% of a hydrophilic moisturizer (see abstract). One of ordinary skill in the art would have been motivated to incorporate the allantoin in the anhydrous composition of LEBRE-LEMONNIER because Chanchani teach that in  order to further enhance the moisturizing effects of the anhydrous skin care composition, the composition may further comprise a moisturizer, typically hydrophilic in nature, which penetrates the skin and aids in its ability to retain water. Non-limiting examples include polyhydric alcohols, ethoxylated and propoxylated polyols, polysaccharides, glycerine, panthenol, hexylene glycol, polyethylene glycol, propylene glycol, sorbitol and mixtures thereof. Preferably the moisturizer is glycerin. Other examples include vitamins such as tocopheryl acetate, etc.; synthetic and natural ceramides such as cetyl-PG hydroxyethyl palmitamide, etc; urea; and allantoin. The amount of hydrophilic moisturizing ingredient will be up to 50 wt. % based on the total weight of the composition, preferably from 10-50 wt. %, and more preferably from 20 to 35 wt. % (column 4, lines 34-49). This invention, due to its anhydrous nature, provides an ideal vehicle for the delivery of actives that cannot be delivered from traditional aqueous systems due to incompatibilities, for e.g., ascorbic acid (which is vitamin c) (column 5, lines 1-4). In the case where the claimed range of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings LEBRE-LEMONNIER and Chanchani because both references teach anhydrous skin care compositions containing similar ingredients. With regard to the SPF limitations in claims 19-21 since the combination teachings of LEBRE-LEMONNIER and Chanchani meets the claimed composition the SPF values would necessarily be substantially similar or the same. It is an innate property of the composition.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicants argue independent claim 1, as amended, recites “[An] anhydrous mineral sunscreen cosmetic composition comprising: a) From about 0.1% to about 2% by weight of one silica silylate; b) From about 0.1% to about 5% by weight of allantoin; c) From about 1% to about 12% by weight of one at least one emulsifier; d) From about 0.1 to about 5% by weight of at least one film former; ¢) From about 1% to about 25% by weight of one or more mineral
 UV filtering agents; f) From about 20% to about 30% by weight of at least a first silicone having a viscosity from about between 2 cst to about 70 cst; g) From about 40% to about 95% by weight of at least a second silicone; h) One or more active agents; and 1) less than about_2% by weight of fatty substances comprising vegetable or plant oils.” (emphasis added). The feature to have less than about 2% by weight of fatty substances comprising vegetable or plant oils is neither disclosed nor suggested by Lebre-Lemonnier nor Chanchani.
The above assertions are not found persuasive because LEBRE-LEMONNIER teach with regard to the incorporation of oils in the additional oils section a composition according to the invention may comprise at least one additional oil, chosen from non-linear volatile oils and non-volatile oils of hydrocarbon, silicone or fluorinated type. The oils can be of animal, vegetable, mineral or synthetic origin. LEBRE-LEMONNIER teach that according to one particular embodiment of the invention, the composition comprises less than 15% by weight, or even less than 10% by weight, or even less than 5% by weight of additional oil, in particular of additional non-volatile oil, relative to the total weight of the composition. The examiner notes that the above teaching clearly renders obvious the newly claimed limitation reciting “…and less than about 2% by weight of fatty substances comprising vegetable or plant oils”. In the case where the claimed range of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Applicants argue the Office Action also admits that Lebre-Lemonnier does not specifically teach the incorporation of allantoin and the amounts and also the one or more active agents listed in claim 17 and cites Chanchani to cure these deficiencies. See Office Action p.8. However, Chanchani doesn’t cure the deficiencies of Lebre-Lemonnier.
The above assertions are not found persuasive because Applicants failed to articulate the reason why Chanchani failed to cure the deficiency of Lebre-Lemonnier. Indeed it would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate allantoin in the anhydrous composition of LEBRE-LEMONNIER because Chanchani teaches a new composition has been created which provide convenient solution for dry skin care needs. The composition is anhydrous and takes the form of a solid stick. The components of this product are: 5-50% of a wax; 10-80% of a hydrophobic liquid ingredient; 1-20% of a spreading agent; and optionally, 0-50% of a hydrophilic moisturizer (see abstract). One of ordinary skill in the art would have been motivated to incorporate the allantoin in the anhydrous composition of LEBRE-LEMONNIER because Chanchani teach that in  order to further enhance the moisturizing effects of the anhydrous skin care composition, the composition may further comprise a moisturizer, typically hydrophilic in nature, which penetrates the skin and aids in its ability to retain water. Non-limiting examples include polyhydric alcohols, ethoxylated and propoxylated polyols, polysaccharides, glycerine, panthenol, hexylene glycol, polyethylene glycol, propylene glycol, sorbitol and mixtures thereof. Preferably the moisturizer is glycerin. Other examples include vitamins such as tocopheryl acetate, etc.; synthetic and natural ceramides such as cetyl-PG hydroxyethyl palmitamide, etc; urea; and allantoin. The amount of hydrophilic moisturizing ingredient will be up to 50 wt. % based on the total weight of the composition, preferably from 10-50 wt. %, and more preferably from 20 to 35 wt. % (column 4, lines 34-49). This invention, due to its anhydrous nature, provides an ideal vehicle for the delivery of actives that cannot be delivered from traditional aqueous systems due to incompatibilities, for e.g., ascorbic acid (which is vitamin c) (column 5, lines 1-4). In the case where the claimed range of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings LEBRE-LEMONNIER and Chanchani because both references teach anhydrous skin care compositions containing similar ingredients. With regard to the SPF limitations in claims 19-21 since the combination teachings of LEBRE-LEMONNIER and Chanchani meets the claimed composition the SPF values would necessarily be substantially similar or the same. It is an innate property of the composition.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619